Citation Nr: 0617341	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-34 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a latex allergy.  




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February to November 
2003.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Competent medical evidence does not show the veteran's 
left knee disability is related to her military service.  

2.  The veteran does not have a current disability from an 
allergy to latex.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  A latex allergy was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) and Quartuccio v. Principi, 16 
Vet. App. 183, 186- 87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

In this case at hand, the veteran was provided notice of the 
VCAA in March 2004, prior to the initial adjudication of her 
claims in the April 2004 rating decision at issue.  So this 
was in accordance with the preferred sequence of events 
mentioned in Pelegrini II and Mayfield, VCAA notice before 
the initial adjudication of the claims.



The VCAA letter summarized the evidence needed to 
substantiate the veteran's claims and VA's duty to assist.  
It also specified the evidence she was expected to provide, 
including the information needed to obtain both her private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the March 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include mention that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided her on these elements, the Board finds no prejudice 
to her in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claims for service connection for a 
left knee disability and a latex allergy, any question about 
the appropriate downstream disability rating and effective 
date to be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
reports of VA examinations.  The veteran has not indicated 
she has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  She was 
given the opportunity to testify at a personal hearing, but 
she declined to do so in a substantive appeal (VA Form 9) 
dated in September 2004.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2005).

Governing Laws and Regulations

Service connection - in general

According to applicable law and regulation, service 
connection may be granted for disability resulting from a 
disease or an injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).



In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

Service connection for a left knee disability

With respect to Hickson element (1), current disability, the 
medical evidence of record is unclear as to whether the 
veteran currently has a left knee disability.  A VA 
orthopedic examination conducted in August 2004 revealed no 
objective abnormalities of the left knee and diagnosed normal 
left knee.  However, a VA general medical examination dated 
later that month resulted in a diagnosis of chondromalacia 
bilateral knees.  Although the general medical examination 
appears to be based predominately on the veteran's subjective 
complaints, rather than objective clinical findings, 
resolving all doubt in the veteran's favor, the Board finds 
that Hickson element (1) has been met.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With respect to Hickson element (2), in-service incurrence of 
disease or injury, service medical records are completely 
negative for any complaints, findings or diagnosis relative 
to the left knee.  The records reflect that the complaints, 
findings or diagnosis noted during service focused 
exclusively on the veteran's right knee.  They show she had 
complained of right knee pain since basic training.  In 
reporting her relevant medical history during her August 2003 
Medical Board Examination, she stated that she had a current 
"right" knee condition when answering whether she ever had 
any knee trouble.  She did not mention any problems with her 
left knee.  Objective physical examination revealed 
"positive right knee pain, patellar grind."  No 
abnormalities of the left knee were noted.  So given her 
self-reported history, as well as the objective clinical 
findings on examination, it is abundantly clear that the 
examiner's diagnosis of "moderate-severe chondromalacia 
symptomatic since basic training" referred strictly to the 
right knee and not the left.  Indeed, service connection 
since has been established for a right knee disability, 
and the veteran is receiving compensation from VA for that 
disability.

To the extent, however, the veteran is now contending she 
also had left knee problems in service, her current 
contentions are outweighed by the utterly negative service 
medical records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).

The Board finds, therefore, that the preponderance of the 
probative evidence shows that the onset of the left knee 
disability did not occur during service.  
So Hickson element (2) has not been met.

As to element (3), medical nexus, there also is no competent 
medical opinion linking the veteran's left knee disability to 
her military service.  To the extent that she, herself, 
contends that her left knee disability is related to service, 
it is now well established that laymen (or in this case, a 
woman) without medical training are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions); see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  
Consequently, her statements are not probative of a nexus 
(i.e., etiological relationship) between her left knee 
disability and military service.

Accordingly, the Board finds that Hickson elements (2) and 
(3) have not been met.  For these reasons and bases, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disability, meaning 
the benefit sought on appeal must be denied.



Entitlement to service connection for a latex allergy

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (2005).  See 
also 38 C.F.R. §§ 3.303(c), 4.9.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as a natural progress nor as due to 
the inherent nature of the disease.  However, seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals.  The determination 
as to service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

The veteran's service medical records show that, during her 
enlistment examination in December 2002, she had normal skin.  
A dermatology consult was initiated to rule out Raynaud's 
disease.  The records show no treatment, complaint or 
diagnosis related to a latex allergy.  When reporting her 
pertinent medical history during her August 2003 Medical 
Board examination, she noted an allergy to latex.

During a VA skin examination in August 2004, after service, 
the veteran reported that she was diagnosed with a latex 
allergy while in service.  She indicated that she was out in 
the field using plastic gloves, and a pruritic rash broke out 
on both hands.  She was treated with Zyrtec and cortisone 
cream which helped the rash and eventually stopped it.  She 
acknowledged that she has not had another recurrence.  She 
works for a store and uses protective gloves whenever she 
handles equipment that might have latex in it.  She has not 
been treated with light therapy, UVB, PUVA, or electron 
therapy.  Objective physical examination revealed that the 
entire skin was without redness or complaints of itchiness.  
There was no rash or abnormalities noted.  The diagnosis was 
latex allergy.



To grant service connection under 38 U.S.C.A. § 1110, the 
veteran must first submit competent evidence establishing the 
existence of a current disability resulting from her military 
service (to satisfy Hickson element (1)).  Here, though, 
while there is a self-reported history of a latex allergy 
noted in service, there is no evidence indicating the veteran 
has experienced an allergic reaction to latex since her 
discharge from the military.  Indeed, even she readily 
acknowledges this.  During her August 2004 VA examination, 
she indicated she had not had any further allergic reactions 
since service.  Allergic manifestations that, as here, 
subside upon the absence of or removal of the offending 
allergen are, by virtue of the above-cited regulation, deemed 
to be acute occurrences that healed without chronic 
residuals.  The evidence of record in this instance 
demonstrates the existence of only an acute allergic reaction 
during service, without chronic resulting disablement.  
As confirmed by the August 2004 VA examination report, the 
veteran did not have any chronic resulting disablement from 
her latex allergy in service.  The Board points out in this 
regard that VA compensation is payable only for a disease or 
injury in service that causes chronic disability.  38 
U.S.C.A. § 1110 (West 2002).  Absent evidence of this, the 
veteran's claim for service connection for an allergy 
to latex must be denied because the preponderance of the 
evidence is unfavorable, meaning there is no reasonable doubt 
to resolve in her favor.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for a left knee disability 
is denied.  

The claim for service connection for a latex allergy is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


